

Exhibit 10.12


CONFIRMATION, REAFFIRMATION AND AMENDMENT OF
SUBSIDIARY GUARANTEE AGREEMENT
 
Dated: As of November 25, 2008
 
Reference is made to (i) that certain Note Purchase and Private Shelf Agreement,
dated as of February 11, 2005 (the “Original Note Purchase Agreement”), by and
between Kinro, Inc., an Ohio corporation (“Kinro”), Lippert Components, Inc., a
Delaware corporation (“Lippert Components”, and together with Kinro,
collectively, the “Co-Issuers”), Drew Industries Incorporated, a Delaware
corporation, Prudential Investment Management, Inc. (“Prudential”) and each of
the holders of the 2005 Notes (as defined below) (Prudential and the holders of
the 2005 Notes, collectively, the “Noteholders”) pursuant to which the
Co-Issuers authorized the issue of their senior promissory notes in the
aggregate principal amount of up to $60,000,000 and (ii) that certain Amended
and Restated Note Purchase and Private Shelf Agreement, dated as of June 13,
2006 (the “Existing Note Purchase Agreement”), by and between the Co-Issuers,
the Parent, the Noteholders and each of the holders of the 2006 Notes (as
defined therein) pursuant to which the Original Note Purchase Agreement was
amended and restated and the Co-Issuers authorized the issuance of their senior
promissory notes in the aggregate principal amount of $60,000,000 (of which up
to $40,000,000 could be floating rate senior promissory notes). The Existing
Note Purchase Agreement and the 2005 Notes (as defined in the Amended Agreement)
are being amended and restated (as so amended and restated, the 2005 Notes shall
be referred to herein as the “Amended Notes”) pursuant to the terms of the
Second Amended and Restated Note Purchase and Private Shelf Agreement, of even
date herewith (the “Amended Agreement”). Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Amended Agreement.


Each of the undersigned Subsidiaries (each a “Guarantor” and collectively the
“Guarantors”) is a party to the Subsidiary Guarantee Agreement entered into in
connection with the execution and delivery of the Original Note Purchase
Agreement and the issuance and sale of the 2005 Notes. Each of the Guarantors
hereby (i) acknowledges receipt of a copy of the Amended Agreement, (ii)
consents to the Co-Issuers’ execution and delivery of the Amended Agreement,
(iii) acknowledges and affirms that nothing contained in the Amended Agreement
shall modify in any respect whatsoever its Guarantee of the Obligations (as such
term is defined in the Subsidiary Guarantee Agreement) under the Subsidiary
Guarantee Agreement and reaffirms the Subsidiary Guarantee Agreement shall
remain in full force and effect, and (iv) acknowledges and agrees that, for the
avoidance of doubt, the Obligations include obligations in respect of the
Amended Agreement, the Amended Notes and any and all Shelf Notes issued pursuant
to the Amended Agreement. Although each of the Guarantors has been informed of
the matters set forth herein and has acknowledged and agreed to the same, each
Guarantor understands that the Noteholders have no obligation to inform any
Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.
 

--------------------------------------------------------------------------------


 
The Parent and the Existing Noteholders agree that (i) the reference to
$60,000,000 in the second paragraph of the Subsidiary Guarantee Agreement is
deleted and replaced with $125,000,000, (ii) the references to “Lippert
Components Holding, Inc.” in each of Schedule A and Schedule B to the Subsidiary
Guarantee Agreement are deleted and replaced with “Lippert Holding, Inc.”, and
(iii) Attachment I to the Subsidiary Guarantee Agreement is deleted and replaced
with Attachment I attached hereto.


Each of the undersigned also represents and warrants to the Noteholders that all
of the representations and warranties made by the undersigned in the Subsidiary
Guarantee Agreement are true and correct on the date hereof as if made on and as
of the date hereof, except to the extent that any of such representations and
warranties relate by their terms to a prior date (which remain true and correct
as of such prior date).


[Remainder of page intentionally left blank; next page is signature page.]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Confirmation and
Reaffirmation of Guarantee Agreement to be executed on its behalf, as of the
date first above written, by one of its duly authorized officers.


COIL CLIP, INC.
KINRO MANUFACTURING, INC.
LD REALTY, INC.
LIPPERT COMPONENTS MANUFACTURING, INC.
LIPPERT TIRE & AXLE, INC.
LTM MANUFACTURING, L.L.C.
ZIEMAN MANUFACTURING COMPANY
 
By:
 
Name:
Fredric M. Zinn
Title:
Vice President
   
KINRO HOLDING, INC.
LIPPERT HOLDING, INC.
LIPPERT TIRE & AXLE HOLDING, INC.
   
By:
 
Name:
Fredric M. Zinn
Title:
Chief Financial Officer
   
BBD REALTY TEXAS LIMITED PARTNERSHIP
KINRO TENNESSEE LIMITED PARTNERSHIP
KINRO TEXAS LIMITED PARTNERSHIP
By:
Kinro Manufacturing, Inc.,
general partner of each of the above
   
By:
 
Name:
Fredric M. Zinn
Title:
Vice President

 

--------------------------------------------------------------------------------


 
LIPPERT COMPONENTS TEXAS LIMITED PARTNERSHIP
LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP
By:
Lippert Components Manufacturing, Inc.,
general partner of each of the above
   
By:
 
Name:
Fredric M. Zinn
Title:
Vice President

 

--------------------------------------------------------------------------------


 